Citation Nr: 1722638	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  17-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, including as a result of exposure to herbicides or other toxic chemicals.  


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1969 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2016 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2017, a travel board hearing was held before the undersigned at the Winston-Salem, North Carolina, RO.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims service connection for prostate cancer.  He has proffered his belief that he developed this disability as a result of his exposure to herbicides and/or other toxic chemicals during service.  The record does not establish, nor does the Veteran allege, that he served in Republic of Vietnam during his period of military service.  This does not, however, preclude the Veteran from establishing entitlement to service connection for prostate cancer on a presumptive basis due to exposure to herbicides if exposure to such is shown.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  In the instant case, the Veteran contends that he was exposed to herbicides while stationed at Kadena Air Base in Okinawa, Japan.  He has cited to several articles that reported on the use and storage of Agent Orange in Okinawa.  In addition he has submitted evidence that he participated in "Operation Red Hat" which involved movement of toxic chemicals from Okinawa.  

VA's Adjudication Procedure Manual provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea, which procedure requires that "[i]f the claimant did not provide approximate dates, location(s), and nature of the alleged exposure to herbicides," the RO should "send a subsequent development letter and include the VBMS AO-Exposure General Notice paragraph."  VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 01, sec.H.7.a.  The manual provides that if VA receives the requested information, an e-mail with the dates, location, and circumstances of claimed herbicide exposure is to be sent to the Compensation Service with a request that DoD's inventory of herbicide operations be reviewed to determine whether herbicides were used as claimed.  Id.  If the Compensation Service does not confirm that herbicides were used as claimed, the RO should determine whether the Veteran provided sufficient information to permit a search by the (Joint Services Records Research Center) (JSRRC).  Id.  If VA does not receive the information (or does not receive sufficient information), the case is to be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and the claim should then be decided based on the evidence of record.  Id.  

The record includes correspondence and testimony from the Veteran that asserts that while stationed at Kadena Air Base beginning in February 1972, he was exposed to toxic chemicals, including Agent Orange, which was in barrels, some of which were leaking, that were being removed from the island as part of "Operation Red Hat."  The Veteran, in support of his claim, has submitted a certificate that verifies his participation in the removal of toxic chemical munitions from Okinawa from January 1971 to September 1971.  In connection with the claim, the RO requested that JSRRC verify any possible exposure to herbicides, including Agent Orange.  In August 2016, JSRRC responded that, due to lack of unit records, they were unable to document that the Veteran was involved with or exposed to Agent Orange during Operation Red Hat on Okinawa, Japan during 1971.  JSRRC provided an additional source of information, the US Army Medical Research Institute of Chemical Defense, who, in November 2016 gave a negative response regarding any herbicide exposure.  The Board notes that JSRRC's response appears to be based on an inability to verify the Veteran's participation in Operation Red Hat, verification that the Veteran himself has provided.  As such, the Board finds that an additional effort to confirm any possible toxic chemical exposure, including exposure to Agent Orange, should be undertaken.  This despite the fact that the RO substantially followed the development procedures provided for in M21-1.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should submit a request to the JSRRC for verification of exposure to herbicides or other toxic chemicals.  If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator.  

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for prostate cancer. If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

